Citation Nr: 1637692	
Decision Date: 09/26/16    Archive Date: 10/07/16

DOCKET NO.  09-11 427A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to total disability based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel







INTRODUCTION

The Veteran served on active duty from April 2002 to April 2008.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In July 2015, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board notes the July 2015 remand directed the AOJ to issue a statement of the case regarding the Veteran's claim for TDIU and to advise the Veteran that to perfect her appeal she had to file a substantive appeal.  See 38 C.F.R. §§ 20.200, 20.202 (2015).  The AOJ issued a statement of the case in March 2016 advising the Veteran she had to file a substantive appeal within one year of notification of the rating decision denying her TDIU claim or within 60 days from the date the statement of the case was mailed, whichever is later.  38 C.F.R. § 20.302 (2015).  In this instance, the closing date for the substantive appeal was in May 2016.  The Veteran, who has bipolar disorder which as explained below significantly affects her ability to complete tasks, did not file a substantive appeal during that time period.  The Veteran's service representative, however, subsequently filed an informal hearing presentation and the AOJ returned the case to the Board.  The Veteran was sent a letter informing her that her appeal had been returned to the Board and had resumed its place on the docket.  

The substantive appeal is not jurisdictional and an untimely substantive appeal can be waived by VA, including by taking actions indicating that an appeal has been perfected.  Percy v. Shinseki, 23 Vet. App. 37, 46-47 (2009).  In this instance, the Board finds that VA's actions indicated that the Veteran's claim remains on appeal and the requirement of a timely substantive appeal is waived.  Percy, supra.  Accordingly, the Board will proceed to the merits of the Veteran's TDIU claim.  
FINDING OF FACT

The most probative evidence of record demonstrates that the Veteran is as likely as not unable to secure and follow a substantially gainful occupation consistent with her education and occupational experience by reason of her service-connected disabilities.


CONCLUSION OF LAW

The criteria for a total disability rating for compensation based on individual unemployability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

A TDIU may be assigned, where the schedular rating is less than total when the individual is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  VA will grant TDIU when the evidence shows that a Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience.  38 C.F.R. § 4.16.  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the Veteran from securing or following a substantially gainful occupation.   If there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The Veteran is currently service connected for bipolar disorder, currently rated at 70 percent; thoracic outlet syndrome, currently rated at 10 percent; fibromyalgia, currently rated at 40 percent; tinnitus, currently rated at 10 percent; and migraine headaches, currently rated at 30 percent.  Her total combined rating is 90 percent.  Accordingly, the Veteran meets the criteria for consideration of a TDIU on a schedular basis.  

Entitlement to TDIU requires the presence of impairment so severe that the average person could not follow a substantially gainful occupation.  In reaching such a determination, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For the Veteran to prevail on the claim for TDIU, nonservice-connected disabilities may not be considered. 

The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  The ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  See Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment shall not be considered substantially gainful employment.

The evidence demonstrates the Veteran is a college graduate.  Since separation, however, she has held several jobs, none for any length of time.  She last worked as a baker from September 2013 to May 2014 for four to six hours per day, or 12 to 15 hours per week.  Her employer also reported the Veteran was given time off for surgery and breaks to manage her pain.  The total amount earned was less than 3,000 dollars.  

The Veteran's spouse, R. L., submitted a statement that she had a conversation with the Veteran's last employer.  The employer told her that when the Veteran is in a manic state, she cannot stay focused, stay on task, and is easily distracted by other employees and their activities.  R. L. has noticed similar behavior at home as well.  Moreover, when she is in a manic state, the Veteran can be irritable and/or violent, have inappropriate outbursts, difficulty in taking time to make important decisions, and makes very poor decisions such as purchasing vehicles and other large purchases.  The Veteran starts and quits jobs within days, and has moved frequently.  When depressed, the Veteran spends days in bed, has suicidal thoughts, including a suicide attempt in August 2012 by an overdose of prescription medicine, not shower for an entire month, and refuse to leave her bedroom or take phone calls.  

As to fibromyalgia, R.L. noted the Veteran was diagnosed with fibromyalgia in May 2013, but the pain has become more frequent and at times the Veteran's joints ache so badly the Veteran cannot get out of bed.  Working was incredibly difficult, even with pain medication.  The pain medication can also interact with medication for her migraines and bipolar disorder, forcing the Veteran to choose between her mental health symptoms, fibromyalgia, and migraines.  Currently, the Veteran has migraines almost daily with sensitivity to light and noise.  The Veteran also becomes nauseous.

In a November 2014 VA mental health examination, the examiner diagnosed bipolar I disorder, and noted she had a sporadic work history frequently walking out of the jobs or losing jobs because of conflicts with the employer or her job performance.  She also has difficulty with criticism.  At the time of the VA examination, the Veteran was in a depressed mood and she had not showered for two and a half weeks.  Friends have to negotiate with her to take care of herself.  The Veteran had symptoms of depression and anxiety resulting in near continuous panic or depression affecting the ability to function independently, appropriately, and effectively.  She also had chronic sleep impairment.  Her impulse control was impaired, she had intermittent inability to perform activities of daily living, and she neglected personal appearance and hygiene.  The VA examiner noted the Veteran needed to seek follow up treatment for counseling on her bipolar disorder and continued medication management of her symptoms.  

A July 2014 VA examiner noted the Veteran had migraine headaches which consists of constant, pulsating or throbbing head pain on both sides.  It worsened with physical activity.  Each attack lasts several hours to a day and the examiner determined the Veteran had very frequent prostrating and prolonged attacks of migraine headache pain.  The Veteran also had nausea, vomiting, and sensitivity to light and sound associated with her migraine headaches. The Veteran could miss work up to 20 days a month due to migraines.  

The November 2014 fibromyalgia examination established that the Veteran required continuous medication for control of fibromyalgia symptoms but she still had widespread musculoskeletal pain.  The fibromyalgia resulted in stiffness, daily fatigue, sleep problems, paresthesia, weekly tension headaches, and depression and anxiety.  She had many tender points of pain.  In the examiner's opinion, the Veteran's fibromyalgia did not impact her ability to work, but her uncontrolled pain prohibited her from obtaining and maintaining employment.  The examiner indicated that the mental and psychological conditions needed a more thorough investigation; however, her ultimate determination was that the Veteran was unable to work.  The Board notes that the Veteran's chronic pain is due in part to service-connected disabilities, such as fibromyalgia, headaches, and her back disability.  

In a March 2014 Gulf War examination, the examiner noted the Veteran had widespread pain and constant or nearly constant tender points bilaterally and were extensively distributed.  Her symptoms impacted her daily living and she had been on multiple medications with scant effect.  Her ability to work was interfered by unrelieved pain and an inability to concentrate.  

The Veteran's spouse, R. L., is also a therapist who has worked in the mental health field with those diagnosed with bipolar disorder, borderline personality, and schizophrenia.  In her opinion, the Veteran's highs and lows make it impossible for the Veteran to maintain a job.  

The Board acknowledges the Veteran has had some employment and thus the ability to obtain employment.  It does not appear, however, that she has the ability to maintain employment as she did not last long in any of these positions.  Her work history establishes that while she is able to obtain employment, her mental health disability prevents her from maintaining a job either because she quits or is unable to perform her job duties to the satisfaction of her employer.  Further, the work history appears to demonstrate that many of the jobs were not full time and did not allow her to live above the poverty level.

For the purposes of TDIU, "[m]arginal employment shall not be considered substantially gainful employment," for example, "employment in a protected environment such as a family business or sheltered workshop."  38 C.F.R. § 4.16(a).  Here, the evidence concerning her employment as a baker indicates such was at best sheltered or marginal employment under § 4.16(a).  The ability to work at most 15 hours per week, and then only with accommodation for breaks, would clearly make maintaining employment difficult for the Veteran.  The ability to work only a few hours a day or only sporadically is not the ability to engage in substantial gainful employment.  Moore, 1 Vet. App. at 358. 

During her manic cycles the Veteran's bipolar disorder results in an inability to focus, impaired impulse control, and an inability to perform everyday tasks.  This would significantly impact her ability to perform any type of employment in a satisfactory manner and to avoid conflicts with others.  Based on her spouse's credible statements, during her depressive cycle it appears that the Veteran would not be able to work at all.  Of note, the examiner who performed the November 2014 mental health examination found that the Veteran had near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; chronic sleep impairment; and that she had intermittent inability to perform activities of daily living and neglected her personal appearance and hygiene.  Simply put, the evidence suggests that the Veteran routinely cannot function without assistance, to include even maintaining her own hygiene.  Such a limitation is not conducive with full time employment.

The competent evidence also shows that the Veteran's service-connected fibromyalgia, back disability, and migraine headache result in physical impairments affecting her ability to perform activities.  The pain, and essentially incapacitation, from these disabilities would negatively affect any employment.  This was acknowledged by the doctor of osteopathy who performed the 2014 fibromyalgia examination when she noted the Veteran's uncontrolled pain "prohibits [the] veteran from obtaining or maintaining employment."  As a result, the Board finds these disabilities would result in significant lost time, calling into question how the Veteran could maintain employment.  

Upon review of the record and after resolving all doubt in the Veteran's favor, the Board finds the evidence indicates her service-connected physical and mental disabilities and their functional limitations, considered in combination, preclude substantially gainful employment consistent with her education and occupational experience.  Accordingly, the Board finds that entitlement to TDIU is warranted.


ORDER

Entitlement to TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


